Citation Nr: 0727317	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO. 03-14 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a mental disorder, 
including post-traumatic stress disorder (PTSD).

2. Entitlement to a disability rating in excess of 10 percent 
for degenerative joint disease of the left hip. 

3. Entitlement to a disability rating in excess of 10 percent 
for degenerative joint disease of the right hip. 

4. Entitlement to a disability rating for bilateral hearing 
loss in excess of 10 percent for the period from May 1, 2001 
to May 19, 2005; and in excess of 20 percent beginning May 
20, 2005.

5. Entitlement to a disability rating in excess of 20 percent 
for degenerative joint disease of the lumbar spine.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The veteran had active service from July 1951 until April 
1953. 

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from June 2002 and June 2004 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida. 

In his substantive appeal received in May 2003, the veteran 
reported that he had developed carpal tunnel syndrome due to 
use of "canes and crutches." Because this assertion raises 
the issue of secondary service connection, it is REFERRED to 
the RO for appropriate action. 

Further, the evidence raises the issue of whether the veteran 
may be unemployable due to service-connected disorders. A 
claim of a total disability evaluation based on individual 
unemployability is REFERRED to the RO for appropriate action. 
See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Circ. 
2001) (holding that once a veteran submits evidence of a 
medical disability and submits a claim for an increased 
disability rating with evidence of unemployability, VA must 
consider a claim for total rating based on individual 
unemployability). 

The issue of an increased disability rating for degenerative 
joint disease of the lumbar spine is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC, to 
ensure compliance with applicable law. VA will notify the 
appellant if further action is required on his part.


FINDINGS OF FACT

1. PTSD was not incurred in or as a result of active service. 

2. The veteran's degenerative joint disease of the left hip 
is manifested by mild pain with no significant loss of 
motion. 

3. The veteran's degenerative joint disease of the right hip 
is manifested by mild pain with no significant loss of 
motion. 

4. For the period from May 1, 2001 to May 19, 2005, the 
veteran's bilateral hearing loss is manifested by Level II 
hearing in the right ear and Level VI hearing in the left 
ear.  

5. For the period beginning from May 20, 2005, the veteran's 
bilateral hearing loss is manifested by Level V hearing 
acuity in both ears.


CONCLUSIONS OF LAW

1. The criteria for the establishment of service connection 
for a mental disorder, including PTSD, have not been 
approximated. 38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2006).

2. The criteria for an evaluation of 20 percent for 
degenerative joint disease of the right hip have not been 
approximated. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.123, 4.71a, 
Diagnostic Codes 5299-5250, 5251, 5252, 5253 (2006).

3. The criteria for an evaluation of 20 percent for 
degenerative joint disease of the left hip have not been 
approximated. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.123, 4.71a, 
Diagnostic Codes 5299-5250, 5251, 5252, 5253 (2006).

4. For the period from May 1, 2001 to May 19, 2005, the 
criteria for an evaluation in excess of 10 percent for 
bilateral hearing loss have not been approximated. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002). 38 C.F.R. 
§§ 3.159, 3.321, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 
(2006).

5. For the period beginning May 20, 2005, the criteria for an 
evaluation in excess of 20 percent for bilateral hearing loss 
have not been approximated. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002). 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.85, 
4.86, Diagnostic Code 6100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist
 
Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied. See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006). The notification obligation in this 
case was accomplished by way of letters from the RO to the 
veteran dated in December 2001, January 2004 and September 
2005. 

Under Dingess v. Nicholson, 19 Vet. App. 473 (2006), VA must 
also provide notice that an effective date for the award of 
benefits will be assigned if a higher evaluation is awarded. 
Although the RO did not advise the veteran of such 
information, this decision affirms the RO's denial of the 
issues pertaining to PTSD, a bilateral hip disorder and a 
hearing disorder, and the veteran is therefore not prejudiced 
in regards to no Dingess notice. Proceeding with this matter 
in its procedural posture would not therefore prejudice the 
veteran.

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case. The 
veteran and his representative have not made the RO or the 
Board aware of any supporting information not in the record 
of evidence that needs to be obtained in order to fairly 
decide this appeal. Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

Service Connection for PTSD

The veteran seeks service connection for a mental disorder, 
including PTSD. Having carefully considered the claim in 
light of the record and the applicable law, the Board is of 
the opinion that the preponderance of the evidence is against 
the claim and the appeal will be denied. 

Under applicable law, service connection is granted if the 
evidence establishes that coincident with his service, the 
veteran incurred a disease or injury, or had a preexisting 
injury aggravated, in the line of duty of his active service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). That an injury or 
event occurred in service alone is not enough. There must be 
chronic disability resulting from that injury or event. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 
38 C.F.R. § 3.303(b). 

Service connection requires that the evidence establish: (1) 
medical evidence of a current disability, (2) medical 
evidence, or lay testimony in some cases, that the injury or 
disease was incurred or aggravated during service, and (3) 
medical evidence of a nexus between the current disability 
and the in-service injury or disease. Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

With regard to PTSD, requisite for a grant of service 
connection is medical evidence establishing a diagnosis of 
the disorder, credible supporting evidence that the claimed 
in-service stressors actually occurred, and a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressors. 38 
C.F.R. § 3.304(f).

The veteran contends that he has PTSD as a result of the 
stressful events he was exposed to while serving in Korea, 
including an engagement with the enemy during which he lost 
part of his leg and for which he was awarded the Purple Heart 
and the Silver Star. The veteran reports that since returning 
home from service he has been depressed and extremely 
emotional. 

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy," as established by official records, 
including recognized military combat citations, or other 
supportive evidence. If VA determines that the veteran 
engaged in combat with the enemy and an alleged stressor is 
combat-related, then the veteran's lay testimony or statement 
is accepted as conclusive evidence of the stressor's 
occurrence and no further development or corroborative 
evidence is required providing that such testimony is found 
to be "satisfactory," i.e., credible, and "consistent with 
the circumstances, conditions, or hardships of service." See 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v, 
Brown, 9 Vet. App. 163, 164 (1996); West v. Brown, 7 Vet. 
App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

If, however, VA determines that the veteran did not engage in 
combat with the enemy or that the veteran engaged in combat 
with the enemy, but the alleged stressor is not combat-
related, the veteran's lay testimony, by itself, is 
insufficient to establish the occurrence of the alleged 
stressor. Instead, the record must contain credible 
supporting evidence that corroborates the veteran's testimony 
or statements. See Cohen v. Brown, 10 Vet. App. 128, 142 
(1997). 

The evidence clearly supports a finding that the veteran 
served in combat, and that he sustained a qualifying stressor 
to support a diagnosis of PTSD. See 38 U.S.C.A 
§ 1154(b) (Providing in substance that in the case of 
veterans of combat, VA shall accept as sufficient proof of 
service-connection of any disease or injury alleged to have 
been incurred in or aggravated by such service, satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran. Service-
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary); see 38 C.F.R. § 
3.304(d).

However, the preponderance of the evidence is against a 
finding that he has PTSD, and the claim is denied on this 
basis. The veteran consulted with a private psychiatrist, Dr. 
J.F., in November 2003. Dr. J.F. found the veteran to have 
PTSD. Dr. J.F. found that the veteran's psychiatric symptoms 
are related to his time in service. However, it is not clear 
that Dr. J.F. had for review the veteran's claims folder, or 
his accurate history. Cf. Shipwash v. Brown, 8 Vet.App. 218, 
222 (1995); Flash v. Brown, 8 Vet.App. 332, 339-340 (1995) 
(Regarding the duty of VA to provide medical examinations 
conducted by medical professionals with full access to and 
review of the veteran's claims folder).

The veteran was provided a VA examination for PTSD in January 
2004. Although the examiner noted that the veteran 
demonstrated "intermittent sadness and bereavement" when 
reminded of his military service, and that although the 
veteran's engagement with the enemy during which he was 
injured constituted a stressor event, the veteran's 
demonstrated symptoms were not sufficient to meet the 
criteria for a diagnosis of PTSD. Indeed, as opposed to the 
opinion of Dr. J.F., above, the VA examiner reviewed the 
veteran's military history and outlined the various criteria 
necessary under the diagnostic criteria to sustain a 
diagnosis of PTSD, finding no diagnosis of any mental 
disorder.



It is well-settled that the law limits entitlement for 
service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a disability - 
the first prong of a successful claim of service connection. 
In the absence of proof of a present disability, there is no 
valid claim presented. See Brammer v. Derwinski, 3 Vet. App. 
223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992). By 
"disability" is meant "an impairment in earnings capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations." 38 C.F.R. § 4.1; see Davis 
v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) [Citing 
with approval VA's definition of "disability" in 38 C.F.R. 
§ 4.1 and "increase in disability" in 38 C.F.R. § 
3.306(b)]; see also Leopoldo v. Brown, 4 Vet. App. 216, 219 
(1993) (A "disability" is a disease, injury, or other 
physical or mental defect."). 

It is the Board's fundamental responsibility to evaluate the 
probative value of all medical and lay evidence. See Owens v. 
Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994); see also Guerrieri v. Brown, 4 Vet. App. 467, 
470-471 (1993) (Observing that the evaluation of medical 
evidence involves inquiry into, inter alia, the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches); Mariano v. Principi, 
17 Vet. App. 305, 317 (2003) (Observing that flawed 
methodology in creating medical report renders physician's 
opinion of "questionable probative value."); Sklar v. 
Brown, 5 Vet. App. 140, 146 (1993)(Observing that a 
specialist's opinion as to a medical matter outside of his or 
her specialty to be given little weight). 

Having evaluated the evidence in light of the applicable law, 
the Board finds the VA examiner's opinion to be both detailed 
and supported by record. The veteran is not shown by 
competent medical evidence to have a mental disorder, and 
service connection for PTSD is therefore denied. 

Increased Rating Evaluations

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities. The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life. Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1. Separate Diagnostic Codes identify 
the various disabilities and the criteria for specific 
ratings. If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation. Otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7. After careful 
consideration of the evidence, any reasonable doubt remaining 
will be resolved in favor of the veteran. 38 C.F.R. § 4.3. 

While the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern. Francisco v. Brown, 
7 Vet. App. 55 (1994). However, at the time of an initial 
rating, as is the situation in this case, separate ratings 
can be assigned for separate periods of time based on the 
facts found, a practice known as "staged" ratings. 
Fenderson v. West, 12 Vet. App. 119 (1999). In addition, in 
evaluating disabilities of the musculoskeletal system, it is 
necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement and weakness. 38 C.F.R. 
§§ 4.44, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995). 

With regard to orthopedic and other musculoskeletal 
disorders, VA must assess functional loss.  Such loss may be 
due to pain, supported by adequate pathology and evidenced by 
the visible behavior of the claimant on motion. Disability of 
the musculoskeletal system is the inability to perform normal 
working movement with normal excursion, strength, speed, 
coordination, and endurance. Weakness is considered as 
important as limitation of motion. Furthermore, if a part 
becomes painful on use, it must be regarded as seriously 
disabled. A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, such as through 
atrophy. 38 C.F.R. § 4.40.

Pain experienced by the claimant, with increasing levels of 
pain, concomitantly increasing degrees of muscle spasm, 
weakness, atrophy, inability to function, and the like 
expected can also be considered when rating. 38 C.F.R. §§ 
4.40, 4.45, 4.59. 

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into factors such as whether there is limitation of 
motion, weakness, excess fatigability, incoordination, and 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity, or atrophy of disuse. 
Instability of station, disturbance of locomotion, 
interference with sitting, standing, and weight-bearing are 
also related considerations. 38 C.F.R. §§ 4.45, 4.59.


Degenerative Joint Disease of the Hips

Both the veteran's left hip and right hip were granted 
service connection for degenerative joint disease as 
secondary to the service-connected disability of amputation, 
below the right knee, in a June 2002 rating decision. At that 
time, the veteran was granted a 10 percent evaluation for 
each hip, under Diagnostic Code 5010-5250. The veteran 
essentially contends that this rating did not accurately 
reflect the severity of his hip disabilities. 

Having carefully considered the evidence and the applicable 
law, the Board is of the opinion that a 20 percent rating as 
to each hip is not warranted. 

The applicable regulations for evaluating limitation of 
motion of the hip are 38 C.F.R. § 4.71a and Diagnostic Codes 
5250, 5251, 5252 and 5253. Under Diagnostic Code 5250, for 
ankylosis of the hip, a 60 percent evaluation is warranted 
for favorable ankylosis, in flexion at an angle between 20 
degrees and 40 degrees, and slight adduction or abduction. 
Intermediate hip ankylosis warrants a 70 percent evaluation, 
while unfavorable ankylosis, extremely unfavorable ankylosis, 
the foot not reaching the ground, crutches necessary warrants 
a 90 percent evaluation. 

A 10 percent rating may be assigned under Diagnostic Code 
5251 when there is limitation of extension in the thigh to 5 
degrees. Higher evaluations are available under Diagnostic 
Codes 5252 and 5253. Under Diagnostic Code 5252, a 20 percent 
evaluation is for assignment upon a showing of limitation of 
flexion of the thigh to 30 degrees. A 30 percent evaluation 
is warranted for limitation of motion of flexion of the thigh 
to 20 degrees and a 40 percent evaluation is for assignment 
for limitation of motion to 10 degrees. Under Diagnostic Code 
5253, a 20 percent evaluation is warranted for limitation of 
abduction of the thigh with motion lost beyond 10 degrees. 

The veteran was provided a VA examination in March 2002. The 
examiner found the veteran to have 25 degrees of internal and 
external rotation of the left hip, with high pain levels at 
the extremes of the motion, and 40 degrees of abduction, with 
mild pain. The veteran's right hip revealed 120 degrees of 
flexion, 40 degrees of abduction and 40 degrees of internal 
and external rotation without pain. The examiner found the 
veteran to have mild to moderate degenerative changes in both 
hips. 

A VA examination was provided to the veteran in June 2005. 
The veteran stated that his hip pain had increased, 
especially with the right hip, which frequently flared up and 
sometimes caused him functional impairment. The examiner 
found the veteran to have no redness, swelling, or erythema 
about his hips. The veteran had positive groin pain 
bilaterally (discussed in the remand section, below), but no 
trochanteric pain. 

Clinical examination found no significant loss of motion. The 
veteran's flexion, extension, adduction, abduction, and 
external and internal rotation of the hips were slightly 
decreased bilaterally. Range of motion in the right hip 
included 105 degrees of flexion, 10 degrees of extension, 40 
degrees of abduction, 20 degrees of adduction, 40 degrees of 
external rotation and 10 degrees of internal rotation. The 
left hip had 110 degrees of flexion, 15 degrees of extension, 
40 degrees of abduction, 20 degrees of adduction, 45 degrees 
of external rotation and 15 degrees of internal rotation. 
Both hips appeared neurovascularly intact. The June 2005 
examiner diagnosed the veteran as having bilateral hip 
degenerative joint disease, with a loss of range of motion, 
consistent with normal, age-related degenerative changes. 

Under the regulations, an increased initial evaluation for 
degenerative joint disease of either hip is not warranted. 
Evidence of record illustrates that the veteran does not have 
ankylosis of either hip and continues to have motion in his 
hips greater than 30 degrees of flexion. Diagnostic Codes 
5250, 5252. The veteran's abduction was greater than 10 
degrees, indicating an increased evaluation is also not 
warranted under Diagnostic Code 5253. Furthermore, there is 
no competent medical evidence of incapacitating exacerbations 
necessary to merit a 20 percent evaluation under Diagnostic 
Code 5003. "Competent medical evidence" is evidence that is 
provided by a person qualified through education, training, 
or experience to offer medical diagnoses, statements, or 
opinions. 38 C.F.R. § 3.159(a).

The Board finds that the evidence of record does not present 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. In the 
absence of such factors, the Board finds that the criteria 
for referral of this claim for assignment of an 
extraschedular evaluation pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met. Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

The Board must also consider a veteran's pain, swelling, 
weakness, and excess fatigability. DeLuca at 206-7. The 
record, including the veteran's statements, his wife's lay 
statement and medical evidence, show that the veteran has 
complained of bilateral hip pain and its negative 
ramifications on his ability to ambulate and perform 
activities. However, the clinical evidence does not support 
the veteran's report of the severity of the disorder, and the 
appeal as to an increased disability rating for the left and 
right hip will be denied. 





Bilateral Hearing Loss

Service connection was granted for bilateral hearing loss 
with an evaluation of 10 percent in a July 2002 rating 
decision. The veteran's disability evaluation was raised to 
20 percent in an August 2005 rating decision. The veteran 
contends that his bilateral hearing loss is more severe than 
indicated by the rating granted. Having carefully considered 
the claim in light of the record and the applicable law, the 
Board is of the opinion that the evidence is against the 
claim and that the appeal will be denied.

In evaluating service-connected hearing loss, disability 
ratings are derived from the mechanical application of the 
rating schedule to numeric designations assigned after 
audiometric evaluations are performed. Lendenmann v. 
Principi, 3 Vet. App. 345 (1992). Evaluations of bilateral 
hearing loss range from noncompensable to 100 percent based 
on organic impairment of hearing acuity, as measured by a 
controlled speech discrimination test (Maryland CNC) and the 
average hearing threshold, as measured by puretone 
audiometric tests at the frequencies of 1,000, 2,000, 3,000 
and 4,000 Hertz. The rating schedule establishes 11 auditory 
acuity levels designated from Level I, for essentially normal 
hearing acuity, through level XI for profound deafness. An 
examination for hearing impairment for VA purposes must be 
conducted by a State-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test. Examinations will be conducted 
without the use of hearing aids. 38 C.F.R. § 4.85(a). 

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of 
Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination) is used to determine a Roman numeral 
designation (I through XI) for hearing impairment based on a 
combination of the percent of speech discrimination 
(horizontal rows) and the puretone threshold average 
(vertical columns). The Roman numeral designation is located 
at the point where the percentage of speech discrimination 
and puretone average intersect. 38 C.F.R. § 4.85(b). The 
puretone threshold average is the sum of the puretone 
thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 
4. This average is used in all cases to determine the Roman 
numeral designation for hearing impairment. 38 C.F.R. § 
4.85(d). 

Alternatively, VA regulations provide that in cases of 
exceptional hearing loss, when the puretone thresholds at 
each of the four specified frequencies (1,000, 2,000, 3,000 
and 4,000 Hertz) is 55 decibels or more, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral. Each ear will be 
evaluated separately. 38 C.F.R. § 4.86(a). The provisions of 
38 C.F.R. § 4.86(b) further provide that, when the puretone 
threshold is 30 decibels or less at 1,000 Hertz, and 70 
decibels or more at 2,000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever would 
result in the higher numeral. That numeral will then be 
elevated to the next higher Roman numeral, with each ear 
evaluated separately. The regulatory provisions provide the 
following guidance:

TABLE VI
NUMERIC DESIGNATION OF HEARING IMPAIRMENT BASED ON PURETONE 
THRESHOLD AVERAGE AND SPEECH DISCRIMINATION

% of 
discrim
- 
ination
Puretone Threshold Average

0-
41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VII
I
VII
I
VII
I 
52-58
VI
VI
VII
VII
VII
I
VII
I
VII
I
VII
I
IX 
44-50
VII
VII
VII
I
VII
I
VII
I
IX
IX
IX
X 
36-42
VII
I
VII
I
VII
I
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 
















TABLE VIA
NUMERIC DESIGNATION OF HEARING IMPAIRMENT
BASED ONLY ON PURETONE THRESHOLD AVERAGE

0-
41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105
+
I
II
III
IV
V
VI
VII
VII
I
IX
X
XI
The findings for each ear from either Table VI or Table VIa, 
are then applied to Table VII (Percentage Evaluations for 
Hearing Impairment) to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear. The horizontal rows represent the ear 
with having the better hearing and the vertical columns the 
ear having the poorer hearing. When hearing loss is service 
connected in only one ear, the non-service connected ear will 
be assigned a Roman numeral designation of I. 38 C.F.R. §§ 
3.383, 4.85(f). The percentage evaluation is located at the 
point where the row and column intersect. 38 C.F.R. § 
4.85(e). 

TABLE VII
PERCENTAGE EVALUATION FOR HEARING IMPAIRMENT
(DIAGNOSTIC CODE 6100)


Poorer Ear
XI
100
*
 
 
 
 
 
 
 
 
 
 
X
90
80
 
 
 
 
 
 
 
 
 
IX
80
70
60
 
 
 
 
 
 
 
 
VII
I
70
60
50
50
 
 
 
 
 
 
 
VII
60
60
50
40
40
 
 
 
 
 
 
VI
50
50
40
40
30
30
 
 
 
 
 
V
40
40
40
30
30
20
20
 
 
 
 
IV
30
30
30
20
20
20
10
10
 
 
 
III
20
20
20
20
20
10
10
10
0
 
 
II
10
10
10
10
10
10
10
0
0
0
 
I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VII
I
VI
I
VI
V
IV
II
I
II
I
*Review for entitlement to special monthly compensation under 
§3.350 of this chapter.

The veteran's claim for hearing loss was received on May 1, 
2001. The veteran underwent a VA examination in May 2002 to 
assess the severity of his hearing loss. The audiological 
evaluation found pure tone thresholds, in decibels, as 
follows:




HERTZ



1000
2000
3000
4000
AVERAGE
RIGHT
40
65
65
70
60
LEFT
50
70
65
70
64

The average decibel loss for the right ear was 60, with 
speech discrimination of 92 percent for that ear. Under 
38 C.F.R. § 4.85, using Table VI, these findings correspond 
to Level II hearing for the right ear. Additionally, an 
average decibel loss of 64 was found for the left ear, with 
64 percent speech discrimination and corresponding to Level 
VI hearing for the left ear. When those values are plotted on 
Table VII, the 10 percent disability rating granted to the 
veteran in the July 2002 rating decision is found to be 
accurate and appropriate. Although 38 C.F.R. § 4.86, for 
ratings based on exceptional patterns of hearing impairment, 
is also applicable, due to the findings of puretone 
thresholds over 55 decibels, a rating in excess of 10 
percent, after plotting on Tables VIa and VII, is not 
warranted.  

The veteran was provided another VA examination on May 20, 
2005 to assess hearing loss severity. As of that date, the 
audiological evaluation found pure tone thresholds, in 
decibels, as follows:
 



HERTZ



1000
2000
3000
4000
AVERAGE
RIGHT
45
65
70
75
64
LEFT
55
65
70
70
65

The right ear manifested average decibel loss of 64, with 
speech discrimination of 88 percent for that ear. These 
findings correspond to Level III hearing, using Table VI. The 
veteran's left ear average decibel loss was found to be 65, 
with 60 percent speech discrimination and corresponding to 
Level VI hearing. When those values are plotted on Table VII, 
a 10 percent disability evaluation is warranted. However, 
when the May 2005 examination findings are considered, under 
38 C.F.R. § 4.86 and using Table VIa, Level V hearing is 
found for both ears.  After plotting those values on Table 
VII, a 20 percent rating evaluation, which was granted to the 
veteran in an August 2005 rating decision, is warranted. 

Based on the evidence, the Board finds that from May 1, 2001 
to May 19, 2005, a disability evaluation of 10 percent is 
warranted. However, based on the findings of the May 20, 2005 
VA examination, a disability evaluation of 20 percent is 
warranted from May 20, 2005. Based on the evidence and the 
application of the rating criteria, a rating evaluation in 
excess of 20 percent for the veteran's bilateral hearing loss 
is denied. 


ORDER

Service connection for PTSD is denied. 

A disability evaluation in excess of 10 percent for 
degenerative joint disease of the right hip is denied.

A disability evaluation in excess of 10 percent for 
degenerative joint disease of the left hip is denied.

For the period from May 1, 2001 to May 19, 2005, a disability 
evaluation in excess of 10 percent for bilateral hearing loss 
is denied. 

For the period beginning May 20, 2005, a disability 
evaluation in excess of 20 percent for bilateral hearing loss 
is denied. 


REMAND

Upon review of the record, the Board has determined that 
further medical inquiry is required to ascertain the 
manifestations of the veteran's service-connected 
degenerative joint disease of the lumbar spine - the evidence 
raises the issue of whether the veteran has additional 
neurological disabilities caused by the service-connected 
disorder, that are not encompassed by the presently assigned 
diagnostic code. Esteban v. Brown, 6 Vet. App. 259, 262 
(1994) (Holding that service connection for distinct 
disabilities resulting from the same injury could be 
established so long as the symptomatology for one condition 
was not "duplicative of or overlapping with the 
symptomatology" of the other condition. However, in assigning 
an appropriate rating, the policy against "pyramiding" of 
disability awards enumerated by 38 C.F.R. 4.14 must be 
considered. That is, the evaluation of the same disability 
under various diagnoses is to be avoided.). 38 C.F.R. § 4.14; 
see Fanning v. Brown, 4 Vet. App. 225 (1993). 

The veteran was granted service connection for degenerative 
joint disease of the lumbar spine as secondary to the 
service-connected disability of amputation, below the right 
knee in a June 2002 rating decision. On VA examination in 
June 2005, the examiner found the veteran had lumbar spine 
degenerative joint disease with persistent radicular symptoms 
into his testicle. Other medical records indicate continued 
testicular pain associated with the lower back disability. 
The veteran was treated for a hydrocele in December 1989. 

Because the evidence suggests the presence of another 
disorder that may not be encompassed in the presently 
assigned diagnostic code, a clarifying VA examination is 
necessary. Charles v. Principi, 16 Vet. App. 370 (2002) 
(Observing that under 38 U.S.C.A. § 5103A(d)(2), VA was to 
provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence [including statements of the claimant]; contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.").

The issue of an increased disability rating for degenerative 
joint disease of the lumbar spine is therefore REMANDED to 
the RO via the AMC for the following actions: 

1. The RO/AMC will ascertain if the 
veteran has received any VA, non-VA, or 
other medical treatment for a low back 
and testicular disorder that is not 
evidenced by the current record. The 
veteran should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file. The RO/AMC should then obtain these 
records and associate them with the 
claims folder. 

2. The RO/AMC should afford the appellant 
a comprehensive medical examination, to 
be conducted by appropriately qualified 
physicians, to ascertain the residuals of 
the service-connected low back disorder 
(degenerative joint disease of the lumbar 
spine) and to ascertain whether the 
veteran has a testicular disorder that 
was caused or aggravated by the lumbar 
spine disorder. The appellant's claims 
folder, and a copy of this remand, must 
be reviewed by the examiners in 
conjunction with the examination, and the 
examiners must acknowledge this receipt 
and review in any report generated as a 
result of this remand. 

The examiners will report clinical 
findings, to include whether any 
reports of weakness, range of and 
limitation of motion, weakened 
movement, excess fatigability; 
incoordination, impaired ability to 
execute skilled movements smoothly; 
swelling, deformity. The examiners 
will also ascertain if the veteran 
has a testicular or similar disorder 
that was caused by the lumbar spine 
disorder. Any appropriate testing or 
examinations will be conducted, and 
the claims folder will be reviewed 
by the examiners in conjunction with 
the examination. The examiners must 
acknowledge such receipt and review 
of the claims folder in any report 
generated as a result of this 
remand. 

3. The RO/AMC should take such additional 
development action as it deems proper 
with respect to the claims, including the 
conduct of any other appropriate VA 
examinations, and follow any applicable 
regulations and directives implementing 
the provisions of the VCAA as to its 
notice and development. Following such 
development, the RO/AMC should review and 
readjudicate the claims. See 38 C.F.R. § 
4.2 (If the findings on an examination 
report do not contain sufficient detail, 
it is incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes.). If any such action 
does not resolve the claims, the RO/AMC 
shall issue the appellant a Supplemental 
Statement of the Case. Thereafter, the 
case should be returned to the Board, if 
in order.
  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


